Citation Nr: 0006560	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-13 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Determination of a proper initial rating for benign 
prostatic hypertrophy, currently evaluated as 20 percent 
disabling.  

3.  Entitlement to service connection for varicose veins.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1971 to July 
1996.  

This matter arises from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont, which denied the benefits 
sought.  The veteran filed a timely appeal, and the case has 
been referred to the Board of Veterans' Appeals (Board) for 
resolution.  


REMAND

With respect to the issues of service connection for 
hypertension, and the determination of a proper initial 
rating for benign prostatic hypertrophy, the Board notes that 
the veteran's initial claim was first denied by a rating 
decision of January 1997.  The veteran filed a timely notice 
of disagreement with respect to the issue of service 
connection for hypertension, determination of the proper 
initial rating for benign prostatic hypertrophy, and other 
issues in May 1997.  However, no statement of the case with 
respect to any of these issues was provided.  In its decision 
of February 1998, the Board referred the issue of service 
connection for hypertension, for determination of a proper 
initial rating for benign prostatic hypertrophy, and other 
issues addressed in the veteran's notice of disagreement, 
back to the RO in order that a statement of the case could be 
issued.  

By a March 1998 rating decision, an increased initial rating 
of 20 percent for benign prostatic hypertrophy was granted, 
effective from August 1, 1996, and service connection for 
hypertension continued to be denied.  A statement of the case 
dated in March 1998 was provided.  However, the statement of 
the case failed to include the issues of service connection 
for hypertension and for determination of a proper initial 
rating for benign prostatic hypertrophy.  

The Board observes that where a timely notice of disagreement 
has been submitted, the veteran is entitled to a statement of 
the case.  See 38 C.F.R. § 19.26 (1999).  The failure to 
issue a statement of the case is a procedural defect which 
requires a remand.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995); Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  
See also 38 C.F.R. § 19.9(a) (1999) (stipulating that, if 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction and specify the action to be 
undertaken).  These issues must therefore be referred back to 
the RO for appropriate development, as indicated above.  

With respect to the issue of service connection for varicose 
veins, the Board notes that this claim was initially denied 
by a January 1997 rating decision.  The veteran filed a 
timely notice of disagreement in May 1997, and a statement of 
the case was issued in March 1998.  The veteran appealed this 
decision, and a supplemental statement of the case was issued 
in September 1998.  

After the issuance of the September 1998 supplemental 
statement of the case, in May 1999 additional evidence was 
received.  This evidence consisted of a statement from the 
veteran's treating physician Stephen M. Ryan, M.D., in which 
he offered his opinion that the veteran's varicose veins were 
permanently aggravated by the duties performed during the 
course of the veteran's active service.  Dr. Ryan supported 
his opinion by citing the veteran's medical history, as 
reflected in treatment records, and by noting his findings 
during the course of his treatment of the veteran.  

The Board notes that this additional evidence was received 
after the last supplemental statement of the case was issued 
in September 1998.  It would appear that the RO has not had 
the opportunity to review and evaluate this evidence in 
connection with the veteran's claim for service connection 
for varicose veins.   The Board also notes that any pertinent 
medical evidence submitted to the BVA must be referred to the 
RO for review and preparation of a supplemental statement of 
the case, unless this procedural right has been waived by the 
veteran.  See 38 C.F.R. § 20.1304(c) (1999).  

As stated, there is no indication that the RO has had the 
opportunity to evaluate this evidence, and there is no 
supplemental statement of the case of record showing that the 
above-referenced evidence has been considered.  In addition, 
there is no indication that the veteran has waived his 
procedural right to have this additional evidence considered 
by the RO.  Therefore, this issue must also be remanded back 
to the RO for consideration of the additional evidence 
received after September 1998.  

Accordingly, in order to afford the veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development of the case is 
necessary.  Therefore, the case is REMANDED for the following 
action:  

1.  The RO is requested to issue a 
statement of the case with respect to the 
issues of service connection for 
hypertension, and for determination of a 
proper initial rating for benign 
prostatic hypertrophy currently evaluated 
as 20 percent disabling.  The veteran and 
his representative should be clearly 
advised of the need to file a timely 
substantive appeal if the veteran wishes 
to complete an appeal of those issues.  

2.  The RO should adjudicate the 
veteran's claim for service connection 
for varicose veins on the basis of all 
the available evidence.  All relevant 
statutes and regulations should be 
applied.  If the action taken is adverse 
to the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  The veteran should 
also be afforded the opportunity to 
respond to the supplemental statement of 
the case before the claim is returned to 
the Board for additional review.  


The purpose of this REMAND is for additional development, to 
afford the veteran due process of law, and to comply with the 
holding of the United States Court of Appeals for Veterans 
Claims in Manlincon, supra.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with the present appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




